United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Hines, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-55
Issued: April 8, 2015

Case Submitted on the Record

ORDER REMANDING CASE

Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On October 10, 2014 appellant filed a timely appeal from the August 22, 2014 decision
of the Office of Workers’ Compensation Programs (OWCP), denying her request for
reconsideration as it was untimely filed and failed to establish clear evidence of error. The
appeal was docketed as No. 15-55. Having reviewed the case record submitted by OWCP, the
Board finds that OWCP improperly denied further merit review of appellant’s case.
OWCP accepted appellant’s claim for sprain of the back, lumbar region, right, and
lumbosacral spondylosis without myelopathy. In a decision dated July 5, 2013, it found that she
had not met her burden of proof to establish permanent impairment. On July 9, 2014 appellant
again requested a schedule award and submitted medical evidence utilizing the American
Medical Association, Guides to the Evaluation of Permanent Impairment, (6th ed. 2009)
(hereinafter, A.M.A., Guides) which supported permanent impairment. In an August 22, 2014
decision, OWCP found that the request was untimely filed and failed to present clear evidence of
error. It did not review the medical evidence.
The Board has held that where a claimant submits medical evidence regarding a
permanent impairment at a date subsequent to a prior schedule award decision, he or she is

entitled to a merit decision on the medical evidence.1 In the present appeal, appellant submitted
new medical evidence supporting impairment after OWCP’s July 5, 2013 decision denying her
claim for a schedule award. Moreover, it contained an impairment rating that referenced the
A.M.A., Guides. It is evident from the record that appellant was not seeking reconsideration of
the July 5, 2013 OWCP decision, but was seeking a schedule award based on new medical
evidence.
The case will be remanded for further development on the issue of whether appellant has
a permanent impairment due to her accepted conditions. After this and any other appropriate
development, OWCP shall issue a de novo decision on her claim.
IT IS HEREBY ORDERED THAT the August 22, 2014 decision of the Office of
Workers’ Compensation Programs be set aside, and the case is remanded for further
development consistent with this order.
Issued: April 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

1

See Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488 (1994); see also B.K., 59 ECAB 228
(2007) (where it was evident that the claimant was seeking a schedule award based on new and current medical
evidence, OWCP should have issued a merit decision on the schedule award claim rather than adjudicate an
application for reconsideration).

2

